 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 
REGISTRATION RIGHTS AGREEMENT


This Registration Rights Agreement (this “Agreement”) dated as of March 22,
2010, is made by and between Radient Pharmaceuticals Corporation, a Delaware
corporation located at 2492 Walnut Ave., Tustin, California 92780 (the
“Company”), and ISP Holdings, LLC, a Utah limited liability company located at
303 East Wacker Drive, Suite 311, Chicago, Illinois 60601 (the “Investor”).


A. Upon the terms and subject to the conditions of that certain Note and Warrant
Purchase Agreement, dated as of the date hereof, between the Investor and the
Company (the “Purchase Agreement,” and each document entered into in connection
therewith or pursuant thereto, the “Transaction Agreements”), the Company has
agreed to issue and sell to the Investor a Convertible Promissory Note in the
face amount of $925,000.00 (the “Note”) and a Warrant to purchase up to
1,100,000 shares (the “Warrant Shares”) of the Company’s Common Stock, $0.001
par value per share (“Common Stock”).


B. The Note is convertible into shares of Common Stock (the “Conversion Shares”;
which term, for purposes of this Agreement, shall include shares of Common Stock
issuable in lieu of accrued interest, on conversion, and as principal payments
through the Maturity Date of the Note, as that term is defined in and as
contemplated by the Note) upon the terms and subject to the conditions contained
in the Note.


C.  
The Warrant Shares may be issued upon the exercise of the Warrant.



D. In order to induce the Investor to execute and deliver the Purchase
Agreement, the Company has agreed to provide certain registration rights under
the Securities Act of 1933, as amended, and the rules and regulations
thereunder, or any similar successor statute (collectively, the “Securities
Act”), with respect to the Registrable Securities (as defined below).
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Investor
hereby agree as follows:


1.           Definitions.   As used in this Agreement, the following terms shall
have the following meanings:


“Closing Date” means the date of the closing of the transactions contemplated by
the Purchase Agreement.


“Effective Date” means the date the SEC declares effective a Registration
Statement covering Registrable Securities and otherwise meeting the conditions
contemplated hereby to be effective.
 
“Increased Conversion or Warrant Shares” means the good faith estimate of number
of shares which the Company anticipates will be issuable to the Holder as a
result of an adjustment to the Conversion Price or the number of Warrant Shares
resulting from the application of Section 3 of the Note or Section 5 or 6 of the
Warrant.
 
 
 
 
 

--------------------------------------------------------------------------------

 

 
“Investor” means the Investor and any permitted transferee or assignee who
agrees to become bound by the provisions of this Agreement in accordance with
Section 10 hereof and who holds the Note or Registrable Securities.


“Other Issuable Shares” means the good faith estimate of the Company of the
number of the Increased Conversion or Warrant Shares, as the case may be, which
the Company anticipates, as of the date of the filing of the Registration
Statement and any amendment thereto, will be issuable to the Holder pursuant to
the provisions of the Transaction Agreements.


“Permitted Suspension Period” means not more than two (2) periods during any
consecutive 12-month period during which the Holder’s right to sell Registrable
Securities under the Registration Statement is suspended, provided, however,
that each of such periods shall neither (i) be for more than twenty (20) days
nor (ii) begin less than ten (10) trading days after the last day of the
preceding suspension period (whether or not such last day was during or after a
Permitted Suspension Period).


“Potential Material Event” means any of the following: (i) the possession by the
Company of material information not ripe for disclosure in a registration
statement, which shall be evidenced by determinations in good faith by the Board
of Directors of the Company that disclosure of such information in the
registration statement would be detrimental to the business and affairs of the
Company; or (ii) any material engagement or activity by the Company which would,
in the good faith determination of the Board of Directors of the Company, be
adversely affected by disclosure in a registration statement at such time, which
determination shall be accompanied by a good faith determination by the Board of
Directors of the Company that the registration statement would be materially
misleading absent the inclusion of such information.


“Register,” “Registered,” and “Registration” refer to a registration effected by
preparing and filing a Registration Statement or Statements in compliance with
the Securities Act and pursuant to Rule 415 under the Securities Act or any
successor rule providing for offering securities on a continuous basis (“Rule
415”), and the declaration or ordering of effectiveness of such Registration
Statement by the SEC.


“Registrable Securities” means, collectively, the Conversion Shares, the Warrant
Shares, and the Other Issuable Shares.


“Registration Statement” means a registration statement of the Company under the
Securities Act covering Registrable Securities on Form S-3, if the Company is
then eligible to file using such form, and if not eligible, on Form S-1 or other
appropriate form.


“Required Filing Date” means (i) with respect to the initial Registration
Statement, May 3, 2010, and (ii) with respect to a Registration Statement filed
with respect to an Increased Registered Shares Date, the Increased Shares
Required Filing Date (as those terms are defined below).


“Restricted Sale Date” means the first date, other than a date during a
Permitted Suspension Period (as defined below), on which the Investor is
restricted from making sales of Registrable Securities covered by any previously
effective Registration Statement.
 
 
 
 
2

--------------------------------------------------------------------------------

 

 
2.             Registration.


(a)           Mandatory Registration.
 
(i)           The Company shall prepare and file with the SEC, as soon as
practicable after the Closing Date but no later than May 3, 2010, a Registration
Statement registering for resale by the Investor a sufficient number of shares
of Common Stock for the Investor to sell the Registrable
Securities.  Notwithstanding the requirement to register all Registrable
Securities, the Company’s obligation to register the Registrable Securities
shall initially be satisfied by the registration of the Initial Number of Shares
to Be Registered (as defined below).  The “Initial Number of Shares to Be
Registered” is a number of shares of Common Stock which is at least equal to the
sum of (w) 3,303,572 shares of Common Stock for issuance upon conversion of the
Note, (x), 396,429 shares of Common Stock payable as interest under the Note,
(y) 1,100,000 shares of Common Stock for issuance upon exercise of the Warrant,
and (z) the number of Other Issuable Shares as of the date of the filing of the
Registration Statement or any amendment thereto (provided, however, that for
purposes of this provision, the number of Other Issuable Shares shall not be
greater than the number of such shares which the SEC permits to be included in
the Registration Statement).  Unless otherwise specifically agreed to in writing
in advance by the Holder, the Registration Statement (W) shall include only the
Registrable Securities, and (X) shall also state that, in accordance with Rule
416 and 457 under the Securities Act, it also covers such indeterminate number
of additional shares of Common Stock as may become issuable upon conversion of
the Note, exercise of the Warrant or issuances of Other Issuable Securities
covered by such Registration Statement to prevent dilution resulting from stock
splits, stock dividends or similar transactions.


(ii)           The Company will use its best efforts to cause such Registration
Statement to be declared effective on a date (the “Required Effective Date”)
which is no later than the earlier of (Y) five (5) days after oral or written
notice by the SEC that it may be declared effective or (Z) June 1, 2010.


(b)           Trigger Events.
 
(i)           If the Registration Statement covering the Registrable Securities
is not filed as contemplated by this Agreement with the SEC by the Required
Filing Date, a Trigger Event (as defined in the Note) shall be deemed to have
occurred under the Note and, in addition to the Trigger Effects (as defined in
the Note) and any other remedies available (and not as liquidated damages), a
penalty equal to $100 per day shall be added to the principal balance of the
Note for so long as the Registration Statement remains unfiled.


(ii)           If the Registration Statement covering the Registrable Securities
is not effective by the relevant Required Effective Date or if there is a
Restricted Sale Date, a Trigger Event shall be deemed to have occurred under the
Note and, in addition to the Trigger Effects and any other remedies available
(and not as liquidated damages), a penalty equal to $100 per day shall be added
to the principal balance of the Note for so long as the Registration Statement
remains not yet effective, up to a cap of $10,000.
 
 
 
 
3

--------------------------------------------------------------------------------

 

 
3.           Obligations of the Company.  In connection with the registration of
the Registrable Securities, the Company shall do each of the following:
 
(a)           Prepare promptly, and file with the SEC by the Required Filing
Date a Registration Statement with respect to not less than the number of
Registrable Securities provided in Section 2(a) above, and thereafter use its
reasonable best efforts to cause such Registration Statement relating to
Registrable Securities to become effective by the Required Effective Date and
keep the Registration Statement effective at all times during the period (the
“Registration Period”) continuing until the earlier of (i) the date when the
Investor may sell all Registrable Securities under Rule 144 without volume or
other restrictions or limits or (ii) the date the Investor no longer owns any of
the Registrable Securities, which Registration Statement (including any
amendments or supplements thereto and prospectuses contained therein) shall not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein, in
light of the circumstances in which they were made, not misleading;
 
(b)           Prepare and file with the SEC such amendments (including
post-effective amendments) and supplements to the Registration Statement and the
prospectus used in connection with the Registration Statement as may be
necessary to keep the Registration Statement effective at all times during the
Registration Period, and, during the Registration Period, comply with the
provisions of the Securities Act with respect to the disposition of all
Registrable Securities of the Company covered by the Registration Statement
until such time as all of such Registrable Securities have been disposed of in
accordance with the intended methods of disposition by the seller or sellers
thereof as set forth in the Registration Statement;
 
(c)           Permit a single firm of counsel designated by the Investor (which,
until further notice, shall be deemed to be Bennett Tueller Johnson & Deere,
P.C., Attn:  Jonathan K. Hansen, which firm has requested to receive such
notification, “Investor’s Counsel”) to review the Registration Statement and all
amendments and supplements thereto within a reasonable period of time (but not
less than three (3) trading days) prior to their filing with the SEC, and not
file any document in a form to which such counsel reasonably objects;
 
(d)           Notify the Investor and the Investor’s Counsel immediately (and,
in the case of clause (i)(A) below, not less than three (3) trading days prior
to such filing) and (if requested by any such person) confirm such notice in
writing no later than one (1) trading day following the day (i)(A) when a
Prospectus or any Prospectus supplement or post-effective amendment to the
Registration Statement is proposed to be filed; (B) whenever the SEC notifies
the Company whether there will be a “review” of such Registration Statement; (C)
whenever the Company receives (or a representative of the Company receives on
its behalf) any oral or written comments from the SEC in respect of a
Registration Statement (copies or, in the case of oral comments, summaries of
such comments shall be promptly furnished by the Company to the Investors); and
(D) with respect to the Registration Statement or any post-effective amendment,
when the same has become effective; (ii) of any request by the SEC or any other
Federal or state governmental authority for amendments or supplements to the
Registration Statement or Prospectus or for additional information; (iii) of the
issuance by the SEC of any stop order suspending the effectiveness of the
Registration Statement covering any or all of the Registrable Securities or the
initiation of any proceedings for that purpose; (iv) if at any time any of the
representations or warranties of the Company contained in any agreement
(including any underwriting agreement) contemplated hereby ceases to be true and
correct in all material respects; (v) of
 
 
4

--------------------------------------------------------------------------------

 
 
the receipt by the Company of any notification with respect to the suspension of
the qualification or exemption from qualification of any of the Registrable
Securities for sale in any jurisdiction, or the initiation or threatening of any
proceeding for such purpose; and (vi) of the occurrence of any event that to the
best knowledge of the Company makes any statement made in the Registration
Statement or Prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires any revisions to the Registration Statement, Prospectus or other
documents so that, in the case of the Registration Statement or the Prospectus,
as the case may be, it will not contain any untrue statement of a material fact
or omit to state any material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading.  In addition, the Company shall communicate with the
Investor’s Counsel with regard to its proposed written responses to the comments
contemplated in clause (C) of this Section 3(d), so that, to the extent
practicable, the Investors shall have the opportunity to comment thereon;
 
(e)           Furnish to the Investor and to Investor’s Counsel (i) promptly
after the same is prepared and publicly distributed, filed with the SEC, or
received by the Company, one (1) copy of the Registration Statement, each
preliminary prospectus and prospectus, and each amendment or supplement thereto,
and (ii) such number of copies of a prospectus, and all amendments and
supplements thereto and such other documents, as the Investor may reasonably
request in order to facilitate the disposition of the Registrable Securities
owned by the Investor;
 
(f)           As promptly as practicable after becoming aware thereof, notify
the Investor of the happening of any event of which the Company has knowledge,
as a result of which the prospectus included in the Registration Statement, as
then in effect, includes an untrue statement of a material fact or omits to
state a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading, and use its best efforts promptly to prepare a supplement or
amendment to the Registration Statement or other appropriate filing with the SEC
to correct such untrue statement or omission, and deliver a number of copies of
such supplement or amendment to the Investor as the Investor may reasonably
request;


(g)           As promptly as practicable after becoming aware thereof, notify
the Investor of the issuance by the SEC of a Notice of Effectiveness or any
notice of effectiveness or any stop order or other suspension of the
effectiveness of the Registration Statement at the earliest possible time;
 
(h)           Comply with Regulation FD or any similar rule or regulation
regarding the dissemination of information regarding the Company, and in
furtherance of the foregoing, and not in limitation thereof, not disclose to the
Investor any non-public material information regarding the Company;
 
(i)           Notwithstanding the foregoing, if at any time or from time to time
after the date of effectiveness of the Registration Statement, the Company
notifies the Investor in writing that the effectiveness of the Registration
Statement is suspended for any reason, whether due to a Potential Material Event
or otherwise, the Investor shall not offer or sell any Registrable Securities,
or engage in any other transaction involving or relating to the
 
 
 
5

--------------------------------------------------------------------------------

 
 
 
Registrable Securities, from the time of the giving of such notice until the
Investor receives written notice from the Company that such the effectiveness of
the Registration Statement has been restored, whether because the Potential
Material Event has been disclosed to the public or it no longer constitutes a
Potential Material Event or otherwise; provided, however, that the Company may
not so suspend the right to such holders of Registrable Securities during the
periods the Registration Statement is required to be in effect other than during
a Permitted Suspension Period (and the applicable provisions of Section 2(b)
shall apply with respect to any such suspension other than during a Permitted
Suspension Period);
 
(j)           Use its reasonable efforts to secure and maintain the designation
of all the Registrable Securities covered by the Registration Statement on the
Principal Trading Market and the quotation of the Registrable Securities on the
Principal Trading Market;


(k)           Provide a transfer agent (“Transfer Agent”) and registrar, which
may be a single entity, for the Registrable Securities not later than the
initial Effective Date;
 
(l)           Cooperate with the Investor to facilitate the timely preparation
and delivery of certificates for the Registrable Securities to be offered
pursuant to the Registration Statement and enable such certificates for the
Registrable Securities to be in such denominations or amounts as the case may
be, as the Investor may reasonably request, and, within five (5) trading days
after a Registration Statement which includes Registrable Securities is ordered
effective by the SEC, the Company shall deliver, and shall cause legal counsel
selected by the Company to deliver, to the Transfer Agent for the Registrable
Securities (with copies to the Investor) an appropriate instruction and opinion
of such counsel, which shall include, without limitation, directions to the
Transfer Agent to issue certificates of Registrable Securities (including
certificates for Registrable Securities to be issued after the Effective Date
and replacement certificates for Registrable Securities previously issued)
without legends or other restrictions, subject to compliance with applicable law
and other rules and regulations, including, without limitation, prospectus
delivery requirements;
 
(m)           Take all other reasonable administrative steps and actions
necessary to expedite and facilitate disposition by the Investor of the
Registrable Securities pursuant to the Registration Statement; provided,
however, that the foregoing does not require that the Company take any steps
whatsoever regarding the identification or selection of a broker to sell the
Registrable Securities, the identification of buyers of the Registrable
Securities, or the negotiation of the sale  terms of the Registrable Securities;
and


(n)           Not file any other registration statement (other than the
Registration Statement and amendments thereto) during the period commencing on
the Closing Date and ending on the Effective Date.


4.           Obligations of the Investor.  In connection with the registration
of the Registrable Securities, the Investor shall have the following
obligations:
 
(a)           The Investor, by its acceptance of the Registrable Securities,
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of the Registration Statement
hereunder, unless the Investor has notified the Company in writing of the
Investor’s election to exclude all of its Registrable Securities from the
Registration Statement; and
 
 
 
 
6

--------------------------------------------------------------------------------

 

 
(b)           The Investor agrees that, upon receipt of any notice from the
Company of the happening of any event of the kind described in Section 3(f), (g)
or (i) above, the Investor will immediately discontinue disposition of
Registrable Securities pursuant to the Registration Statement covering such
Registrable Securities until the Investor’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 3(f), (g) or (i),
and, if so directed by the Company, the Investor shall deliver to the Company
(at the expense of the Company) or destroy (and deliver to the Company a
certificate of destruction) all copies in the Investor’s possession, of the
prospectus covering such Registrable Securities current at the time of receipt
of such notice.
 
5.           Expenses of Registration.   All reasonable expenses (other than
underwriting discounts and commissions of the Investor) incurred in connection
with registrations, filings or qualifications pursuant to Section 3, but
including, without limitation, all registration, listing, and qualifications
fees, printers and accounting fees, the fees and disbursements of counsel for
the Company shall be borne by the Company.  In addition, a fee for a single
counsel for the Investor equal to $2,000.00 for the review of each Registration
Statement shall be borne by the Company.


6.           Indemnification.  In the event any Registrable Securities are
included in a Registration Statement under this Agreement:


(a)           To the extent permitted by law, the Company will indemnify and
hold harmless the Investor, the directors, if any, of the Investor, and the
officers, if any, of the Investor (each, an “Indemnified Party”), against any
losses, claims, damages, liabilities or expenses (joint or several) incurred
(collectively, “Claims”) to which any of them may become subject under the
Securities Act, Securities Exchange Act of 1934, as amended (the “Exchange
Act”), or otherwise, insofar as such Claims (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon any
of the following statements, omissions or violations in the Registration
Statement, or any post-effective amendment thereof, or any prospectus included
therein: (i) any untrue statement or alleged untrue statement of a material fact
contained in the Registration Statement or any post-effective amendment thereof
or the omission or alleged omission to state therein a material fact required to
be stated therein or necessary to make the statements therein not misleading,
(ii) any untrue statement or alleged untrue statement of a material fact
contained in the final prospectus (as amended or supplemented, if the Company
files any amendment thereof or supplement thereto with the SEC) or the omission
or alleged omission to state therein any material fact necessary to make the
statements made therein, in light of the circumstances under which the
statements therein were made, not misleading or (iii) any violation or alleged
violation by the Company of the Securities Act, the Exchange Act, any state
securities law or any rule or regulation under the Securities Act, the Exchange
Act or any state securities law (the matters in the foregoing clauses (i)
through (iii) being, collectively referred to as “Violations”).  Subject to
clause (b) of this Section 6, the Company shall reimburse the Investor, promptly
as such expenses are incurred and are due and payable, for any legal fees or
other reasonable expenses incurred by it in connection with investigating or
defending any such Claim.  Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 6(a) shall not
(I) apply to any Claim arising out of or based upon a Violation which
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
occurs in reliance upon and in conformity with information furnished in writing
to the Company by or on behalf of such Indemnified Party expressly for use in
connection with the preparation of the Registration Statement,  any such
amendment thereof or supplement thereto or prospectus, if such prospectus (or
supplement or amendment thereto) was timely made available by the Company
pursuant to Section 3(b) hereof;  (II) be available to the extent such Claim is
based on a failure of the Investor to deliver or cause to be delivered the
prospectus made available by the Company or the amendment or supplement thereto
made available by the Company; (III) be available to the extent such Claim is
based on the delivery of a prospectus by the Investor after receiving notice
from the Company under Section 3(f), (g) or (i) hereof (other than a notice
regarding the effectiveness of the Registration Statement or any amendment or
supplement thereto), or (IV) apply to amounts paid in settlement of any Claim if
such settlement is effected without the prior written consent of the Company,
which consent shall not be unreasonably withheld or delayed.  The Investor will
indemnify the Company and its officers, directors and agents (each, an
“Indemnified Party”) against any claims arising out of or based upon a Violation
which occurs in reliance upon and in conformity with information furnished in
writing to the Company, by or on behalf of the Investor, expressly for use in
connection with the preparation of the Registration Statement or the amendment
or supplement thereto, subject to such limitations and conditions as are
applicable to the indemnification provided by the Company pursuant to this
Section 6. Such indemnity shall remain in full force and effect regardless of
any investigation made by or on behalf of the Indemnified Party and shall
survive the transfer of the Registrable Securities by the Investor pursuant to
Section 10.
 
(b)           Promptly after receipt by an Indemnified Party under this Section
6 of notice of the commencement of any action (including any governmental
action), such Indemnified Party shall, if a Claim in respect thereof is to be
made against any indemnifying party under this Section 6, deliver to the
indemnifying party a written notice of the commencement thereof and the
indemnifying party shall have the right to participate in, and, to the extent
the indemnifying party so desires, jointly with any other indemnifying party
similarly noticed, to assume control of the defense thereof with counsel
satisfactory to the indemnifying party (provided such counsel shall not have a
conflict of interest with the Indemnified Party and provided that all defenses
available to the Indemnified Party can be maintained without prejudicing the
rights of the indemnifying party).  In case any such action is brought against
any Indemnified Party, and it notifies the indemnifying party of the
commencement thereof, the indemnifying party will be entitled to participate in,
and, to the extent that it may wish, jointly with any other indemnifying party
similarly notified, assume the defense thereof, subject to the provisions herein
stated and after notice from the indemnifying party to such Indemnified Party of
its election so to assume the defense thereof, the indemnifying party will not
be liable to such Indemnified Party under this Section 6 for any legal or other
reasonable out-of-pocket expenses subsequently incurred by such Indemnified
Party in connection with the defense thereof other than reasonable costs of
investigation, unless the indemnifying party shall not pursue the action to its
final conclusion.  The Indemnified Party shall have the right to employ separate
counsel in any such action and to participate in the defense thereof, but the
fees and reasonable out-of-pocket expenses of such counsel shall not be at the
expense of the indemnifying party if the indemnifying party has assumed the
defense of the action with counsel as provided above.  The failure to deliver
written notice to the indemnifying party within a reasonable time of the
commencement of any such action shall not relieve such indemnifying party of any
liability to the Indemnified Party under this Section 6, except to the extent
that the indemnifying party is prejudiced in its ability to defend such
action.  The indemnification required by this Section 6 shall be made by
periodic payments of the amount thereof during the course of the investigation
or defense, as such expense, loss, damage or liability is incurred and is due
and payable; provided, however, that the Investor shall not obligated to make
any indemnification payment to the Company under this Section 6 unless and until
there has been a final adjudication of liability on the part of the Investor.
 
 
 
 
8

--------------------------------------------------------------------------------

 

 
7.           Contribution.  To the extent any indemnification by an indemnifying
party is prohibited or limited by law, the indemnifying party agrees to make the
maximum contribution with respect to any amounts for which it would otherwise be
liable under Section 6 to the fullest extent permitted by law; provided,
however, that (a) no contribution shall be made under circumstances where the
maker would not have been liable for indemnification under the fault standards
set forth in Section 6; (b) no seller of Registrable Securities guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the
Securities Act) shall be entitled to contribution from any seller of Registrable
Securities who was not guilty of such fraudulent misrepresentation; and (c)
except where the seller has committed fraud (other than a fraud by reason of the
information included or omitted from the Registration Statement as to which the
Company has not given notice as contemplated under Section 3 hereof) or
intentional misconduct, contribution by any seller of Registrable Securities
shall be limited in amount to the net amount of proceeds received by such seller
from the sale of such Registrable Securities.
 
8.           Reports under Securities Act and Exchange Act.  With a view to
making available to Investor the benefits of Rule 144 promulgated under the
Securities Act or any other similar rule or regulation of the SEC that may at
any time permit Investor to sell securities of the Company to the public without
Registration (“Rule 144”), the Company agrees to:


(a)           make and keep public information available, as those terms are
understood and defined in Rule 144;


(b)           file with the SEC in a timely manner all reports and other
documents required of the Company under the Securities Act and the Exchange Act;
and
 
(c)           furnish to the Investor so long as the Investor owns Registrable
Securities, promptly upon request, (i) a written statement by the Company that
it has complied with the reporting requirements of Rule 144, the Securities Act
and the Exchange Act, (ii) if not available on the SEC’s EDGAR system, a copy of
the most recent annual or quarterly report of the Company and such other reports
and documents so filed by the Company and (iii) such other information as may be
reasonably requested to permit the Investor to sell such securities pursuant to
Rule 144 without Registration; and
 
(d)           at the request of the Investor, give its Transfer Agent
instructions (supported by an opinion of Company counsel, if required or
requested by the Transfer Agent) to the effect that, upon the Transfer Agent’s
receipt from the Investor of
 
(i) a certificate (a “Rule 144 Certificate”) certifying (A) that the Investor’s
holding period (as determined in accordance with the provisions of Rule 144) for
the shares of Registrable Securities which the Investor proposes to sell (the
“Securities Being Sold”) is not less than six months and (B) as to such other
matters as may be appropriate in accordance with Rule 144 under the Securities
Act, and
 
 
 
 
9

--------------------------------------------------------------------------------

 
 
 
(ii) an opinion of counsel acceptable to the Company (for which purposes it is
agreed that the Investor’s Counsel shall be deemed acceptable) that, based on
the Rule 144 Certificate, Securities Being Sold may be sold pursuant to the
provisions of Rule 144, even in the absence of an effective Registration
Statement,


the Transfer Agent is to effect the transfer of the Securities Being Sold and
issue to the buyer(s) or transferee(s) thereof one or more stock certificates
representing the transferred Securities Being Sold without any restrictive
legend and without recording any restrictions on the transferability of such
shares on the Transfer Agent’s  books and records (except to the extent any such
legend or restriction results from facts other than the identity of the
Investor, as the seller or transferor thereof, or the status, including any
relevant legends or restrictions, of the shares of the Securities Being Sold
while held by the Investor). If the Transfer Agent reasonably requires any
additional documentation at the time of the transfer, the Company shall deliver
or cause to be delivered all such reasonable additional documentation as may be
necessary to effectuate the issuance of an unlegended certificate.


9.           Piggyback Registrations. The Company shall notify the Investor in
writing at least 15 business days prior to the filing of any Registration
Statement under the Securities Act for purposes of a public offering of
securities of the Company (including, but not limited to, Registration
Statements relating to secondary offerings of securities of the Company) and
will afford the Investor an opportunity to include in such Registration
Statement all or part of the Registrable Securities it holds, subject to the
right of the underwriter to refuse to include the Registrable Securities in any
such Registration Statement.  If the Investor desires to include in any such
Registration Statement all or any part of the Registrable Securities held by it,
the Investor shall, within 15 business days after the above-described notice
from the Company, so notify the Company in writing. Such notice shall state the
intended method of disposition of the Registrable Securities by the Investor. In
the event the Investor desires to include less than all of its Registrable
Securities in any Registration Statement it shall continue to have the right to
include any Registrable Securities in any subsequent Registration Statement or
Registration Statements as may be filed by the Company with respect to offerings
of its securities, all upon the terms and conditions set forth herein.


10.           Assignment of the Registration Rights.  The rights to have the
Company register Registrable Securities pursuant to this Agreement shall be
automatically assigned by the Investor to any transferee of the Registrable
Securities (or all or any portion of any unconverted Purchased Shares) only if
the Company is, within a reasonable time after such transfer or assignment,
furnished with written notice of (a) the name and address of such transferee or
assignee, (b) the securities with respect to which such registration rights are
being transferred or assigned, and (c) written evidence of the transferee’s
assumption of the Investor’s obligations under this Agreement.
 
11.           Amendment of Registration Rights.  Any provision of this Agreement
may be amended and the observance thereof may be waived (either generally or in
a particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Investor.  Any amendment or waiver
effected in accordance with this Section 11 shall be binding upon the Investor
and the Company.
 
 
 
 
10

--------------------------------------------------------------------------------

 

 
12.           Miscellaneous.


(a)           A person or entity is deemed to be a holder of Registrable
Securities whenever such person or entity owns of record such Registrable
Securities.  If the Company receives conflicting instructions, notices or
elections from two or more persons or entities with respect to the same
Registrable Securities, the Company shall act upon the basis of instructions,
notice or election received from the registered owner of such Registrable
Securities.


(b)           Notices required or permitted to be given hereunder shall be given
in the manner contemplated by the Purchase Agreement, if to the Company or to
the Investor, to their respective address contemplated by the Purchase
Agreement, or at such other address as each such party furnishes by notice given
in accordance with this Section 12(b).


(c)           Failure of any party to exercise any right or remedy under this
Agreement or otherwise, or delay by a party in exercising such right or remedy,
shall not operate as a waiver thereof.


(d)           This Agreement shall be governed by and interpreted in accordance
with the laws of the State of Illinois for contracts to be wholly performed in
such state and without giving effect to the principles thereof regarding the
conflict of laws.  Each of the parties consents to the exclusive jurisdiction of
the federal courts whose districts encompass any part of the County of Cook or
the state courts of the State of Illinois sitting in the County of Cook in
connection with any dispute arising under this Agreement and hereby waives, to
the maximum extent permitted by law, any objection, including any objection
based on forum non coveniens, to the bringing of any such proceeding in such
jurisdictions.
 
(e)           The Company and the Investor hereby waive a trial by jury in any
action, proceeding or counterclaim brought by either of the parties hereto
against the other in respect of any matter arising out of or in connection with
this Agreement or any of the other Transaction Agreements.
 
(f)           If any part of this Agreement is construed to be in violation of
any law, such part shall be modified to achieve the objective of the parties to
the fullest extent permitted by law and the balance of this Agreement shall
remain in full force and effect.


(g)           Subject to the requirements of Section 10 hereof, this Agreement
shall inure to the benefit of and be binding upon the successors and assigns of
each of the parties hereto.


(h)           All pronouns and any variations thereof refer to the masculine,
feminine or neuter, singular or plural, as the context may require.


(i)           The headings in this Agreement are for convenience of reference
only and shall not limit or otherwise affect the meaning thereof.
 
 
 
 
11

--------------------------------------------------------------------------------

 

 
(j)           This Agreement may be executed in one or more counterparts, each
of which shall be deemed an original but all of which shall constitute one and
the same agreement.  This Agreement, once executed by a party, may be delivered
to the other party hereto by telephone line facsimile transmission of a copy of
this Agreement bearing the signature of the party so delivering this Agreement.
 
(k)           The Company acknowledges that any failure by the Company to
perform its obligations under Section 3(a) hereof, or any delay in such
performance could result in loss to the Investor, and the Company agrees that,
in addition to any other liability the Company may have by reason of such
failure or delay, the Company shall be liable for all direct damages caused by
any such failure or delay, unless the same is the result of force
majeure.  Neither party shall be liable for consequential damages.
 
(l)           This Agreement (including to the extent relevant the provisions of
other Transaction Agreements) constitutes the entire agreement among the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings among the parties hereto with respect to the
subject matter hereof.  There are no restrictions, promises, warranties or
undertakings, other than those set forth or referred to herein.
 
(m)           If any legal action including a demand letter, negotiation or any
arbitration or other proceeding (including a proceeding in bankruptcy) is
brought for the enforcement of this Agreement or because of an alleged dispute,
breach, default, or misrepresentation in connection with any of the provisions
of this Agreement, the successful or prevailing party shall be entitled to
recover actual attorneys’ fees, including, without limitation, any attorneys’
fees incurred in any negotiation, alternative dispute resolution proceeding
subsequently agreed to by the parties, if any, litigation, or bankruptcy
proceeding or any appeals from any of such proceedings in addition to any other
relief to which it may be entitled.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
 
 
 
 
 
 
 
 

 
12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
by their respective officers thereunto duly authorized as of the day and year
first above written.


 
 

   COMPANY:            RADIENT PHARMACEUTICALS CORPORATION,      a Delaware
corporation                   By:          Douglas C. MacLellan, CEO          
 INVESTOR:            ISP HOLDINGS, LLC,      a Utah limited liability company  
               By:          John M. Fife, Manager        

 
 
 
 
 
 
 
 
 
 
[Signature page to Registration Rights Agreement]


 
 
13

--------------------------------------------------------------------------------

 
